Citation Nr: 0631550	
Decision Date: 10/10/06    Archive Date: 10/16/06

DOCKET NO.  99-07 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
acne vulgaris.


WITNESSES AT HEARINGS ON APPEAL

Appellant and Friend


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The veteran had active military service from January 1969 to 
February 1971.  This case originally came before the Board 
of Veterans' Appeals (Board) on appeal from rating decisions 
issued by the Columbia, South Carolina, Regional Office (RO) 
of the Department of Veterans Affairs (VA) that denied the 
veteran's claims for an increased initial evaluation for a 
psychiatric disability, for an increased evaluation for acne 
vulgaris and for a total rating based on individual 
unemployability due to service-connected disability.  In a 
decision issued in May 2005, the Board denied the veteran's 
claim for an increased evaluation for acne vulgaris and 
remanded the other two issues.  The veteran subsequently 
appealed the Board's May 2005 decision to the United States 
Court of Appeals for Veterans Claims (hereinafter Court).  

As the issues of an increased initial evaluation for a 
psychiatric disability and a total rating based on 
individual unemployability due to service-connected 
disability were in REMAND status, they are not currently 
before the Board.  The RO should take appropriate action in 
connection with those two claims in light of the decision 
below.


FINDINGS OF FACT

1.  The veteran died in January 2006.

2.  In a March 2006 order, the Court vacated the Board's May 
2005 decision and dismissed the appeal for lack of 
jurisdiction. 


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2006). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On June 14, 2005, the veteran, through counsel, filed a 
notice of appeal from the May 2005 Board decision with the 
Court.  Unfortunately, the veteran died in January 2006.  In 
its March 2006 order, after receiving notice that the 
veteran had died, the Court vacated the May 2005 Board 
decision, dismissed the appeal, and returned the case to the 
Board.  In September 2006, the Board received a copy of the 
veteran's death certificate.

As a matter of law, veterans' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal 
on the merits has become moot by virtue of the death of the 
veteran and must be dismissed for lack of jurisdiction.  See 
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2006).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2006). 


ORDER

The appeal is dismissed.



____________________________________________
M. S. SIEGEL
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


